
	

114 HR 3200 IH: To authorize the Secretary of Veterans Affairs to transfer unobligated amounts previously made available to the Department of Veterans Affairs to the medical accounts of the Department to improve the furnishing of health care to veterans.
U.S. House of Representatives
2015-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3200
		IN THE HOUSE OF REPRESENTATIVES
		
			July 23, 2015
			Ms. Brown of Florida introduced the following bill; which was referred to the Committee on Veterans’ Affairs, and in addition to the Committee on Appropriations, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To authorize the Secretary of Veterans Affairs to transfer unobligated amounts previously made
			 available to the Department of Veterans Affairs to the medical accounts of
			 the Department to improve the furnishing of health care to veterans.
	
	
		1.Transfer authority to improve health care for veterans
 (a)TransferThe Secretary of Veterans Affairs may transfer any amounts made available to the Secretary before the date of the enactment of this Act that remain available for obligation to any covered medical account. Amounts so transferred shall be merged with and be available for the same purposes as the covered medical account to which transferred and shall be available for obligation or expenditure without fiscal year limitation.
 (b)Effect on authorization amountsA transfer made to a covered medical account under the authority of this section shall be deemed to increase the amount authorized for the covered medical account to which the amount is transferred by an amount equal to the amount transferred.
 (c)Notice to CongressThe Secretary shall promptly notify the appropriate congressional committees of each transfer made under subsection (a).
 (d)Construction of authorityThe transfer authority provided under subsection (a) is in addition to any other transfer authority provided to the Secretary by law.
 (e)DefinitionsIn this section: (1)The term appropriate congressional committees means—
 (A)the Committee on Veterans’ Affairs and the Committee on Appropriations of the House of Representatives; and
 (B)the Committee on Veterans’ Affairs and the Committee on Appropriations of the Senate. (2)The term covered medical accounts means the following accounts of the Department of Veterans Affairs:
 (A)Veterans Health Administration, Medical Services. (B)Veterans Health Administration, Medical Support and Compliance.
 (C)Veterans Health Administration, Medical Facilities.  